[Cite as Phipps v. State, 2018-Ohio-720.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



KEVIN PHIPPS,                                        :   APPEAL NO. C-160795
                                                         TRIAL NO. SP-1400014
        Petitioner-Appellant,                        :

  vs.                                                :     O P I N I O N.

STATE OF OHIO,                                       :

    Respondent-Appellee.                             :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgments Appealed From Are: Affirmed in Part, Reversed in Part, and Cause
                             Remanded

Date of Judgment Entry on Appeal: February 28, 2018



Angela Glaser, for Petitioner-Appellant,

Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Respondent-Appellee.
                     OHIO FIRST DISTRICT COURT OF APPEALS



MOCK, Presiding Judge.
       {¶1}   In 2006 in New York, petitioner-appellant Kevin Phipps was convicted

of “sexual misconduct,” a misdemeanor.        He was required to register as a sex

offender for life in New York. He subsequently moved to Ohio and was automatically

classified by the Hamilton County sheriff as a sexual predator under former R.C.

2950.09.

       {¶2}   On September 24, 2014, Phipps filed a petition for reclassification

under former R.C. 2950.09(F) and for credit for registration under former R.C.

2950.07(E). He also filed a motion to vacate the sheriff’s classification. Phipps

challenged his classification on various constitutional grounds and on the grounds

that the state had not proved the fact of his conviction in New York and that the New

York offense of sexual misconduct was not substantially equivalent to an Ohio

sexually-oriented offense.

       {¶3}   Following a hearing, the trial court entered a judgment on September

13, 2016, finding that the state had proved “the fact of conviction in the State of New

York.” After a second hearing, the trial court entered an order on September 22,

2016, denying Phipps’s motion to vacate the classification. The court determined

that the New York offense of sexual misconduct was substantially equivalent to the

Ohio offense of unlawful sexual conduct with a minor. The September 22, 2016

order also stated that Phipps “had a duty to register as a sexual offender in Ohio” and

that his “petition is denied.” Phipps has appealed both judgments.

       {¶4}   Under former R.C. 2950.09(A), an out-of-state sex offender who had

been convicted of a nonexempt sex offense and was required to register for life as a

sex offender in the state where he was convicted was automatically classified as a

sexual predator in Ohio.      Former R.C. 2950.09(F) permitted the offender to



                                              2
                     OHIO FIRST DISTRICT COURT OF APPEALS



challenge the sexual-predator classification.       When an out-of-state offender

challenged his classification under former R.C. 2950.09(F), the trial court was first

required to determine whether the sexually-oriented offense in the other state was

substantially equivalent to an Ohio sexually-oriented offense. State v. Pasqua, 157

Ohio App.3d 427, 2004-Ohio-2992, 811 N.E.2d 601, ¶ 22 (1st Dist.). If the out-of-

state offense was not substantially equivalent to an Ohio sexually-oriented offense,

the offender was not required to register in Ohio.       See Phan v. Leis, 1st Dist.

Hamilton No. C-050842, 2006-Ohio-5898; Doe v. Leis, 1st Dist. Hamilton No. C-

050591, 2006-Ohio-4507.      If the court found that the out-of-state offense was

substantially equivalent to an Ohio sexually-oriented offense, the trial court could

determine that the out-of-state offender was not a sexual predator if the offender

proved, by clear and convincing evidence, that the registration requirement of the

state where the offender had been convicted was not “substantially similar” to Ohio’s

sexual-predator classification under former R.C. Chapter 2950. Logue v. Leis, 169

Ohio App.3d 356, 2006-Ohio-5597, 862 N.E.2d 900, ¶ 4 (1st Dist.). The offender

was entitled to a hearing where he had to show, by clear and convincing evidence,

that he was not likely to commit a sexually-oriented offense in the future. Id., citing

Pasqua at ¶ 22.

       {¶5}   We first address Phipps’s second assignment of error, which alleges

that the trial court erred in denying his motion to vacate the classification where the

state failed to prove the fact of his conviction. Phipps argues that the state was

required to prove his New York conviction with a document that complied with R.C.

2945.75(B)(1) and Crim.R. 32(C). We disagree.

       {¶6}   The procedures under former R.C. Chapter 2950 were civil in nature.

State v. Cook, 83 Ohio St.3d 404, 700 N.E.2d 570 (1998). We hold that former R.C.

2950.07(F) did not require the out-of-state sex offense to be proved in the same way

                                              3
                     OHIO FIRST DISTRICT COURT OF APPEALS



that the state would have had to prove a prior conviction beyond a reasonable doubt

in a criminal case where the prior conviction was an element of a new criminal

offense or was required to elevate the level of a crime or enhance a sentence.

       {¶7}   State’s exhibit 1 is a certified copy of a document from the Supreme

Court of the State of New York, County of Kings, showing that on February 6, 2006,

Phipps had pled guilty to sexual misconduct in violation of New York Penal Law

130.20-1. A charge of rape in the third degree was dismissed. State’s exhibit 3 is a

certified copy of the certificate of disposition of the indictment, which showed that

Phipps had pleaded guilty to, had been convicted of, and had been sentenced for

sexual misconduct. We hold that the trial court did not err in determining that the

documents submitted by the state were sufficient to prove the fact of Phipps’s New

York conviction for sexual misconduct. The second assignment of error is overruled.

       {¶8}   Phipps’s first assignment of error alleges that the trial court erred in

denying his motion to vacate the sexual-predator classification, because the New

York offense of sexual misconduct is not substantially equivalent to the Ohio offense

of unlawful sexual conduct with a minor. Phipps argues that the New York sexual-

misconduct statutes and Ohio’s unlawful-sexual-conduct-with-a-minor statute are

not substantially similar because of the differences in the ages of the offender, the

ages of the victims, and the mens rea required for a conviction. Further, the Ohio

offense is a felony, while the New York offense is a misdemeanor.

       {¶9}   The section of New York Penal Law 130.20 under which Phipps was

convicted provides that “[a] person is guilty of sexual misconduct when * * * [h]e or

she engages in sexual intercourse with another person without such person’s consent

* * *.” Under New York Penal Law 130.05, a person less than 17 years old is deemed

incapable of giving consent. R.C. 2907.04(A), Ohio’s unlawful-sexual-conduct-with-

a-minor offense states, “No person who is eighteen years of age or older shall engage

                                              4
                      OHIO FIRST DISTRICT COURT OF APPEALS



in sexual conduct with another, who is not the spouse of the offender, when the

offender knows the other person is thirteen years of age or older but less than sixteen

years of age, or the offender is reckless in that regard.” R.C. 2907.01(A) defines

“sexual conduct” as

       vaginal intercourse between a male and female; anal intercourse,

       fellatio, and, cunnilingus between persons regardless of sex; and,

       without privilege to do so, the insertion, however slight, of any part of

       the body or any instrument, apparatus, or other object into the vaginal

       or anal opening of another. Penetration, however slight, is sufficient to

       complete vaginal or anal intercourse.

       {¶10} In State v. Lloyd, 132 Ohio St.3d 135, 2012-Ohio-2015, 970 N.E.2d

870, ¶ 31, the Ohio Supreme Court stated,

       [I]n order to determine whether an out-of-state conviction is

       substantially equivalent to a listed Ohio offense, a court must initially

       look only to the fact of conviction and the elements of the relevant

       criminal statutes, without considering the particular facts disclosed by

       the record of conviction. If the out-of-state statute defines the offense

       in such a way that the court cannot discern from a comparison of the

       statutes whether the offenses are substantially equivalent, a court may

       go beyond the statutes and rely on a limited portion of the record in a

       narrow class of cases where the factfinder was required to find all the

       elements essential to a conviction under the listed Ohio statute. To do

       so, Ohio courts are permitted to consult a limited range of material

       contained in the record, including charging documents, plea

       agreements, transcripts of the plea colloquies, presentence reports,



                                               5
                     OHIO FIRST DISTRICT COURT OF APPEALS



       findings of fact and conclusions of law from a bench trial, jury

       instructions and verdict forms, or some comparable part of the record.

       {¶11} In State v. Collier, 8th Dist. Cuyahoga Nos. 100906, 101235 and

101272, 2014-Ohio-5683, appeals not accepted, 143 Ohio St.3d 1405, 2015-Ohio-

2747, 34 N.E.3d 133, the Eighth Appellate District held that because the age of

consent and mens rea elements of the Illinois aggravated-criminal-sexual-abuse

statute were different than those in Ohio’s unlawful-sexual-conduct-with-a-minor

statute, the statutes were not substantially similar. The Illinois statute prohibited

“[a]n act of sexual conduct with a victim at least 13 years of age but under 17, and the

accused was at least five years older than the victim.” See Section 72 Ill.Comp.Stat.

5/12-16.(d); Collier at ¶ 16. The Collier court pointed out that both statutes prohibit

sexual conduct by a person 18 or older, but that Ohio prohibits sexual conduct with

persons 13 to 15, while Illinois defined its class of victims to include 16 year olds. The

court stated,

       Immediately, from the excerpt above, a comparison of the elements of

       these two statutes, it is easily discernable that these two statutes do not

       align at all and the trial judge properly concluded that the two statutes

       are not substantially equivalent. Here, based on the difference in the

       age of the victim element of the respective statutes, Collier would not

       have been convicted in Ohio for engaging in sexual conduct with a 16

       year old.

Collier at ¶ 19.

       {¶12} The Eighth District noted that the statutes also differed in another

“significant manner,” because “the Illinois statute is one of strict liability and

requires no mens rea, while Ohio’s statute requires proof that the conduct was done

‘knowingly’ or at a minimum, ‘recklessly.’ ” Id. at ¶ 22. “Thus, there is a distinct

                                                6
                    OHIO FIRST DISTRICT COURT OF APPEALS



difference between the Illinois and the Ohio statutes regarding not only the age of

consent, but also the mens rea.” Id. The court concluded that because the statutes

were not substantially equivalent, Collier was not required to register as a sex

offender in Ohio.

       {¶13} In the instant case, there are significant differences in the New York

and Ohio statutes. Ohio’s statute applies to persons over 18, while the New York

statute does not set an age limit for the perpetrator. Ohio’s law prohibits sexual

conduct with victims between the ages of 13 and 15, while the New York prohibition

extends to victims under the age of 17. Ohio requires that the perpetrator knew the

age of the victim or was reckless in that regard, while New York does not require a

mens rea. The Ohio offense is a felony, and the New York offense is a misdemeanor.

       {¶14} Applying the Lloyd test, it is clear that the New York sexual-

misconduct statute is not substantially equivalent to Ohio’s unlawful-sexual-

misconduct-with-a-minor statute. Therefore, Phipps is not required to register as a

sex offender in Ohio. See Doe, 1st Dist. Hamilton No. C-050591, 2006-Ohio-4507

(holding, prior to Lloyd, that the Florida attempted-sexual-battery offense for which

Doe had been convicted was not substantially equivalent to Ohio’s former offense of

attempted felonious sexual penetration or to the current Ohio offense of attempted

rape, and thus Doe was not required to register as a sex offender in Ohio because

both the former and current Ohio statutes specifically included as an element force

or the threat of force, while the Florida statute did not require force beyond that

which was necessary for penetration).

       {¶15} We point out that even had we held that we could not determine from

a comparison of the elements whether the New York sexual-misconduct statute was

substantially equivalent to Ohio’s unlawful-sexual-conduct-with-a-minor statute,

Phipps would not be required to register as a sex offender in Ohio. Under Lloyd, if

                                             7
                     OHIO FIRST DISTRICT COURT OF APPEALS



the court cannot discern from a comparison of the statutes whether the offenses are

substantially equivalent, the court may “go beyond the statutes and rely on a limited

portion of the record in a narrow class of cases where the factfinder was required to

find all the elements essential to a conviction under the Ohio statute.” (Emphasis

added.) Lloyd, 132 Ohio St.3d 135, 2012-Ohio-2015, 970 N.E.2d 870, at ¶ 31. The

New York court was not required to find that Phipps knew the age of his victim or

was reckless in that regard, an element essential to a conviction under the Ohio

statute. Therefore, the statutes are not substantially equivalent, and Phipps is not

required to register in Ohio. The first assignment of error is sustained.

       {¶16} The dissent argues that R.C. 2907.04(A) prohibits as a “strict liability

offense[] an adult engaging in sexual conduct with a nonspouse who the offender

knows is under the age of 16, or is reckless in not knowing the other’s age.”

(Emphasis added.) The statute requires a mens rea of knowing or reckless as to the

age of the victim for a conviction. Therefore, it does not impose strict liability.

       {¶17} The dissent also argues that New York’s sexual-misconduct statute is

substantially equivalent to sexual imposition under R.C. 2907.06(A)(4). The state

raised this argument in the trial court in its memorandum in opposition to Phipps’s

motion to vacate his sexual-predator classification. The state apparently abandoned

this argument, because the state did not raise it at the hearing on Phipps’s motion to

vacate the sexual-predator classification—in fact, the prosecutor specifically stated at

the hearing that the statute to be considered was R.C. 2907.04—or on appeal,

presumably because the state recognized that the statutes are not substantially

equivalent.

       {¶18} R.C. 2907.06(A)(4) provides that

       No person shall have sexual contact with another, not the spouse of the

       offender; cause another, not the spouse of the offender, to have sexual

                                                8
                     OHIO FIRST DISTRICT COURT OF APPEALS



       contact with the offender; or cause two or more other persons to have

       sexual contact when any of the following applies:

                                         ***

       The other person, or one of the other persons, is thirteen years of age

       or older but less than sixteen years of age, whether or not the offender

       knows the age of such person, and the offender is at least eighteen

       years of age and four or more years older than such other person.

“Sexual contact” is “any touching of an erogenous zone of another, including, without

limitation, the thigh, genitals, buttock, pubic region, or, if the person is a female, a

breast, for the purpose of sexually arousing or gratifying either person.”          R.C.

2907.01(B).

       {¶19} The mens rea of purpose applies to the sexual-contact element of

sexual imposition. See State v. Dunlap, 129 Ohio St.3d 461, 2011-Ohio-4111, 953

N.E.2d 816, ¶ 23 (holding that “the applicable mens rea of sexual contact, as defined

in R.C. 2907.01(B), is purpose”); State v. Maynard, 9th Dist. Wayne No. 12CA0026,

2013-Ohio-2796, ¶ 8, 29 (following Dunlap and holding that the element of sexual

contact in a sexual-imposition violation requires a mens rea of purpose). Sexual

contact “requires a specific intent behind the touching—the touching must be

intended to achieve sexual arousal or gratification.”       Dunlap at ¶ 25.       Sexual

imposition under R.C. 2907.06(A)(4) is not a strict liability offense, because the

statute requires that the “touching” be for the purpose of sexual arousal or

gratification. Id. Therefore, the New York statute, which has no mens rea element, is

not substantially equivalent to Ohio’s sexual-imposition statute.

       {¶20} Further, other elements of New York’s sexual-misconduct statute do

not align with Ohio’s sexual-imposition statute.        The Ohio statute applies to

offenders over the age of 18 and four or more years older than the victim, who must

                                               9
                        OHIO FIRST DISTRICT COURT OF APPEALS



be 13 years of age or older but less than 16 years old. The New York statute sets no

age limit for the offender and has no requirement that the offender be four or more

years older than the victim. Further, the Ohio statute applies where the victim is

between the ages of 13 and 15, while the New York statute extends to victims under

the age of 17. It is clear from a comparison of the elements that the New York offense

of sexual misconduct is not substantially equivalent to the Ohio offense of sexual

imposition.

       {¶21} Phipps’s third assignment of error, which alleges that the trial court

erred in overruling his petition for reclassification without affording him a hearing

on the issue of whether he was likely to commit a sexually-oriented offense in the

future, is made moot by our disposition of the first assignment of error. Therefore,

we do not address it.

       {¶22} We affirm the trial court’s determination in its September 13, 2016

judgment that the state had proved the fact of Phipps’s New York conviction. We

hold that the trial court erred in its substantial-equivalence determination, reverse

the court’s denial of Phipps’s motion to vacate his classification and his petition for

reclassification, and remand this cause with instructions to the trial court to enter an

order that Phipps is not required to register as a sex offender in Ohio.

                                                                Judgment accordingly.
MYERS, J., concurs.
MILLER, J., concurs in part and dissents in part.
MILLER, J., concurring in part and dissenting in part.

       {¶23} I concur in the majority’s conclusion that the state proved the fact of
conviction. I dissent from the determination that the New York conviction was not

substantially equivalent to a violation of a registration-eligible Ohio sexually-

oriented offense. I agree with Phipps that he is entitled to a hearing under former

R.C. 2950.09(F), and would remand the case for the hearing.

                                              10
                        OHIO FIRST DISTRICT COURT OF APPEALS



       {¶24} “Substantially equivalent” does not mean “identical.” “Substantially
equivalent” means being largely but not wholly alike in signification or import.

Lloyd, 132 Ohio St.3d 135, 2012-Ohio-2015, 970 N.E.2d 870, at ¶ 28. Here, New

York Penal Law 130.20 prohibits, as a strict liability offense, sexual intercourse with

a person less than 17 years old. Ohio likewise prohibits, as a strict liability offense,

an adult engaging in sexual conduct with a nonspouse who the offender knows is

under the age of 16, or is reckless in not knowing the other’s age. R.C. 2907.04(A).

The major distinctions are that New York prohibits sex with 16 year olds, while Ohio

does not; Ohio has a marriage exception; and Ohio requires the defendant have a

mens rea with respect to the victim’s age.

       {¶25} The Ohio Supreme Court warned against “requir[ing] a court to
conclude that an out-of-state conviction is not substantially equivalent to a listed

Ohio offense when the out-of-state statute is broader.” Lloyd at ¶ 30. Doing so

“would prevent Ohio law from reaching some of the offenses identified by the

General Assembly only because of idiosyncrasies in the criminal codes of foreign

jurisdictions.”   Id.    The two statutes here are substantially equivalent. Both

criminalize sex with a teenager regardless of consent.

       {¶26} While I don’t believe that it is necessary to go beyond the statute,
doing so under the limited factual review permitted by Lloyd confirms that Phipps’s

convicti0n is substantially equivalent to a violation of R.C. 2907.04(A). Phipps was

22 years old when he engaged in sexual conduct with a 15-year-old female at least

three times over the course of six weeks. The facts fall under what R.C. 2907.04(A)

prohibits. Accordingly, I would hold that Phipps’s New York violation is a basis for

registration in Ohio.

       {¶27} Alternatively, New York Penal Law 130.20 is also substantially
equivalent to a broader Ohio offense, sexual imposition, in violation of R.C.

2907.06(A)(4). This statute prohibits “sexual contact with another” who isn’t one’s

                                              11
                        OHIO FIRST DISTRICT COURT OF APPEALS



spouse and who is “less than sixteen years of age, whether or not the offender knows

the age of such person.”1 To qualify as a violation, the offender must be at least 18

years old and at least four years older than the victim. The age element in R.C.

2907.06(A)(4) is strict liability. State v. Golden, 5th Dist. Stark No. 2008CA182,

2009-Ohio-1624, ¶ 49; see Dunlap, 129 Ohio St.3d 461, 2011-Ohio-4111, 953 N.E.2d

816, at ¶ 23 (analyzing similar language in R.C. 2907.05(A)(4) pertaining to an

offender’s knowledge of a victim’s age and holding that the age element was strict

liability).

        {¶28} The majority argues that the “sexual contact” element in the Ohio
statute has a mens rea not present for “sexual intercourse,” thereby distinguishing it

from the New York statute. In Ohio, “sexual contact” involves “any touching of an

erogenous zone of another” for the purpose of sexual arousal or gratification. R.C.

2907.01(B). “Sexual conduct,” e.g. sexual intercourse, does not occur without “sexual

contact.” R.C. 2907.01(A) and (B); see State v. Johnson, 36 Ohio St.3d 224, 226, 522

N.E.2d 1082 (1988) (the defintion of “sexual contact” is lesser than and included in

the definition of “sexual conduct”). Consequently, the “purpose” required by “sexual

contact” is included in “sexual conduct.” The majority’s argument that an offender

might engage in sexual intercourse without the purpose of sexual gratification is

definitionally impossible and implausible. See State v. Stanford, 12th Dist. Butler

No. CA2000-12-249, 2001 WL 877306, *2 (Aug. 6, 2001) (where defendant was

convicted of felonious assault for beating, chocking, and raping his victim, the assault

was done to gratify the defendant’s sexual needs or desires). Thus, the conduct

proscribed by New York Penal Law 130.20 is encompassed by R.C. 2907.06.




1 The phrase “whether or not the offender knows the age” subjects the age element of the offense to
strict liability. Dunlap at ¶ 18; Golden at ¶ 49; State v. Ferguson, 10th Dist. Franklin No. 07AP-999,
2008-Ohio-6677, ¶ 74-75 (age element in R.C. 2907.02(A)(1)(b) is a strict liability offense).


                                                     12
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶29} Both offenses are strict liability concerning the defendant’s knowledge
of the victim’s age. Both are misdemeanors. The New York offense applies when the

other person is 16. The Ohio statute does not. The Ohio statute also contains

limitations on the age of the defendant not present under the New York law. But the

differences are idiosyncratic, and Phipps’s conduct was prohibited by both.

       {¶30} Under former R.C. 2950.09(F), Phipps’s offense is “substaintially
equivalent” to both R.C. 2907.04(A) and R.C. 2907.06(A)(4). The legislature clearly

intended that Phipps should register unless he could demonstrate that he is not likely

to commit a sexually-oriented offense in the future. See Pasqua, 157 Ohio App.3d

427, 2004-Ohio-2992, 811 N.E.2d 601, at ¶ 22.

       {¶31} Accordingly, I would remand for the trial court to conduct a hearing
where Phipps would have to prove by clear and convincing evidence that he is not

likely to reoffend.

Please note:
       The court has recorded its own entry this date.




                                              13